DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                                VBX, INC.,
                                Appellant,

                                    v.

   SKY FLY UNIVERSAL, INC., COOL & START AVIATION, INC.,
ANDREA ROJAS a/k/a MARIA ANDREA ROJAS, SANDRA ROJAS and
                      DAVID ROJAS,
                         Appellees.

                              No. 4D18-2073

                          [February 28, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David Haimes, Judge; L.T. Case No. 16-16421 CACE 08.

  Allison L. Friedman of Allison L. Friedman, P.A., Aventura, for
appellant.

  Robert Rossano of The Law Offices of Robert Rossano, P.A., Coral
Gables, for appellees.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.